UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                   ORDER
                                       :
            Neil Whyte                 :
                                       :
                                                       21 Cr. 105 (RA)
                                       :
                                       :                  Docket #
---------------------------------------x




    Ronnie Abrams
                              , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,

                  Meredith Heller    is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC     7/2/2021         .




                               SO ORDERED.




                                      UNITED STATES DISTRICT JUDGE



       July 2, 2021
Dated: New York, New York
